Citation Nr: 1137656	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  10-29 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include bipolar disorder and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from January 1966 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in Phoenix, Arizona, denying the claim currently on appeal.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO in Phoenix, Arizona in November 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The Veteran's claim has previously been characterized as one of entitlement to service connection for depression.  Construing the claim liberally, however, the Board finds that it should be characterized as one for service connection for a psychiatric disorder, to include depression and bipolar disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).  The issue is thus restated on the title page of this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a psychiatric disorder.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran has testified to receiving psychiatric treatment from a private psychiatrist with the initials R.R.S.  The record contains a letter from Dr. S dated July 2010 confirming that he treated the Veteran from 1998 until 2006.  Unfortunately, these records have yet to be obtained and incorporated into the evidence of record.  In this opinion, Dr. S also referred to a psychiatric evaluation he performed on the Veteran in 1998.  However, this examination is also not of record.  Dr. S also opined that the Veteran's years with the military were the principle cause of his psychiatric illness.  Dr. S appears to have based this opinion on information obtained while examining the Veteran between 1998 and 2006.  Unfortunately, the Board is unable to review any of the underlying records as they have not been incorporated into the claims file.  

The Board recognizes that attempts were made to obtain treatment records from Dr. S with no response.  However, a review of the letter sent to Dr. S in March 2009 was sent to "E Glenn" street.  Dr. S's July 2010 letter demonstrates that he is no longer at this address, but rather, at an address on "E. Pima I."  Therefore, the RO should request records from Dr. S at this address.  

Furthermore, the evidence of record demonstrates that the Veteran is entitled to a VA psychiatric examination before appellate review proceeds.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service. 

The Veteran's service treatment records indicate that he was treated in February 1968 for a back ache.  It was noted that the Veteran had a history of being very nervous, upset and irritable.  He also was noted to have trouble functioning in his environment.  He was also found to have "severe nervousness" in what appears to be September 1968.  Finally, the Veteran reported having a history of nervous trouble in his report of medical history associated with his May 1969 separation examination.  However, a psychiatric evaluation performed during this examination was interpreted to be normal.  

In light of the above facts, the Veteran must be afforded a VA psychiatric examination before appellate review proceeds.  The record clearly demonstrates that the Veteran suffered from psychiatric symptomatology during his military service.  The Veteran has also testified to suffering from psychiatric problems since this time.  However, in light of the elapsed time between separation and an actual diagnosis, as well as the finding of a normal psychiatric condition upon separation, the Board is of the opinion that a VA medical opinion is necessary before appellate review proceeds.  The VA examiner must also consider and discuss Dr. S's positive opinion of July 2010.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should attempt to obtain treatment records from Dr. R.S.S. at the address listed on Dr. S's July 2010 letter to VA.  If further authorization is needed from the Veteran, this should be obtained prior to contacting Dr. S.  All reasonable attempts should be made to obtain these records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the above records have been obtained, the Veteran should be scheduled for a VA psychiatric examination.  His claims file and a copy of this remand must be provided to the examiner for review upon examination.  The examiner is asked to opine as to whether it is at least as likely as not that the Veteran suffers from any psychiatric disorder that manifested during, or as a result of, active military service.  In the alternative, the examiner is asked to opine as to whether it is at least as likely as not that the Veteran suffers from any psychiatric disability that was permanently aggravated as a result of his military service.  

All indicated tests and studies should be performed, and the examiner must offer a complete rationale for any opinion provided.  The lay testimony offered by the Veteran in support of his claim should also be considered and discussed when formulating any opinion.  The examiner must also discuss and consider the positive opinion of Dr. R.R.S. dated July 2010.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



